NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A.A., a minor, by and through his Guardian      No.    17-55758
ad Litem, Lorena Arreola,
                                                D.C. No.
                Plaintiff-Appellant,            3:15-cv-01244-H-WVG

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                     Argued and Submitted October 11, 2018
                              Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      A.A. appeals the district court’s grant of summary judgment in favor of the

United States. We have jurisdiction under 28 U.S.C. § 1291. See United States v.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
Kwai Fun Wong, 135 S. Ct. 1625, 1629 (2015). Reviewing de novo, see Booth v.

United States, 914 F.3d 1199, 1203 (9th Cir. 2019), we affirm.

      “[A]n attorney’s filing by mail shortly before a deadline expires constitutes

routine negligence.” Okafor v. United States, 846 F.3d 337, 340 (9th Cir. 2017).

Even if the deadline would not have been missed but for the courier’s delivery

delay, we “do not recognize run-of-the mill mistakes as grounds for equitable

tolling” because they do not amount to an “extraordinary circumstance.” Id.

(quoting Luna v. Kernan, 784 F.3d 640, 646 (9th Cir. 2015)). That the U.S. Postal

Service and the U.S. Department of Health and Human Services are both branches

of the federal government makes no difference. The Postal Service is “an

independent establishment of the executive branch,” Currier v. Potter, 379 F.3d

716, 725 (9th Cir. 2004) (quoting 39 U.S.C. § 201), that is “run more like a

business,” id. (quoting Franchise Tax Bd. v. U.S. Postal Serv., 467 U.S. 512, 519–

20 (1984)).

      AFFIRMED.




                                         2